         Case 6:20-cv-00096-ADA Document 20 Filed 09/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


  TERRESTRIAL COMMS LLC,

               Plaintiff                            Case No. 6:20-cv-00096-ADA


               v.                                   JURY TRIAL DEMANDED


  NEC CORPORATION,

               Defendant


                                        ORDER

       Before the Court is the Parties’ Joint Motion to Dismiss. The Court is of the

opinion that the Parties’ Joint Motion to Dismiss should be and hereby is GRANTED.

It is therefore ORDERED that all claims in the above-styled case are dismissed, with

prejudice to the rights of any party to refile the same or any part thereof. It is further

ORDERED that each party be taxed its own costs of court, and the Clerk of Court is

directed to close the above case.



             2nd
SIGNED this _______         September 2020
                    day of ____________________________.




                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE
